In my opinion it is the substance and not the form of the petition that gives the county superintendent jurisdiction of the petition. In Common School District No. 49 v. Wolfe,94 Okla. 87, 221 P. 42, this court said:
"Section 10405, supra, provides for the annexation of territory to independent districts by county superintendents 'upon petition (to him) by a majority of the qualified electors of the territory desiring to be attached to or detached from such city or town.' This section makes no provision for notices to be given by posting or otherwise by the county superintendent. All that section 10405 provides is that, whenever such a petition signed by a majority of the qualified electors is filed with the county superintendent, then, 'if he deems it proper and to the best interests of the school of such city or town, he shall issue an order attaching such territory to or detaching such territory from such city or town for school purposes, and such territory shall, after being attached from the date of such order, be and compose a part of such city for school purposes only."
In the case of Fowler v. Green, 73 Okla. 319, 176 P. 222, the first two paragraphs of the syllabus are as follows:
"Territory outside the limits of any city or town within an independent school district may be detached from said independent school district when a petition is presented to the county superintendent signed by a majority of the qualified electors residing in said territory sought to be detached, and, if the county superintendent deems it to be for the best interests of the parties presenting said petition, he may enter an order detaching said territory, and such order does not require that the independent school district have notice of such intended action of the superintendent making such order.
"An order made by the county superintendent detaching territory from an independent school district under section 2, art. 6, c. 219, Session Laws 1913, when a proper petition has been presented requesting such action, if no appeal is taken therefrom, after the expiration of ten days becomes a final order."
In School District No. 9 of Tulsa County *Page 8 
v. Board of Commissioners of Tulsa County, Mr. Justice Riley in delivering the opinion of this court said:
"Section 10405, C. O. S. 1921, provides the method for annexing territory to independent school districts. The same requires, as a condition precedent to such a change, a petition directed to the county superintendent and signed by a majority of the qualified electors of the territory desiring to be attached (or detached) to such city or town."
What is a proper petition? In my opinion, a proper petition is one stating the objects and purposes which the qualified electors seek to accomplish signed by a majority of the qualified electors residing in the district, and it is immaterial that the body of the petition should state that the signers constitute a majority of the qualified electors, but that fact is determined from the number signing and not from recitals in the petition.
I, therefore, most respectfully dissent.